PER CURIAM.
R.Y., a minor child, appeals a final order adjudicating him delinquent for the offense of attempted escape from a juvenile detention facility under section 39.061, Florida Statutes (Supp.1990). R.Y. challenges his delinquency adjudication on grounds that section 39.061 violates the separation of powers clause of the Florida Constitution and the due process clauses of the Florida and federal Constitutions. We hold the statute unconstitutional and reverse on the authority of In the Interest of D.P. v. State, 597 So.2d 952 (Fla. 1st DCA 1992). The case is remanded with directions that appellant be discharged on this offense.
REVERSED AND REMANDED.
ZEHMER, MINER, and WEBSTER, JJ., concur.